Exhibit 10.1

AMERICAN SUPERCONDUCTOR CORPORATION

Amended and Restated Executive Severance Agreement

THIS AMENDED AND RESTATED EXECUTIVE SEVERANCE AGREEMENT by and between American
Superconductor Corporation, a Delaware corporation (the “Company”), and James F.
Maguire (the “Executive”) is made as of September 20, 2013 (the “Effective
Date”).

WHEREAS, the Executive and the Company previously entered into that certain
Executive Severance Agreement dated as of January 30, 2012 (the “Original
Maguire Agreement”), as amended by that certain First Amendment to Executive
Severance Agreement, effective as of May 9, 2012 (the “Maguire Amendment,” and
together with the Original Maguire Agreement, the “Prior Agreement”);

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has determined it is in the best interests of the Company to
amend and restate the Prior Agreement to reinforce and encourage the Executive’s
continued employment and dedication and to minimize the distraction from the
possibility of termination of employment in connection with the Executive’s
position with the Company;

WHEREAS, the Executive believes it is in his interest to amend and restate the
Prior Agreement;

WHEREAS, the Company and the Executive acknowledge and agree that the benefits
described in this Agreement are not intended to, and shall not, constitute a
severance plan, and shall confer no benefit on anyone other than the parties
hereto; and

WHEREAS, the Company and the Executive desire to amend and restate the Prior
Agreement as set forth herein and acknowledge and agree that this Agreement
supersedes and replaces the Prior Agreement.

NOW, THEREFORE, as an inducement for and in consideration of the Executive
remaining in its employ, the Company agrees that the Executive shall receive the
severance benefits set forth in this Agreement in the event the Executive’s
employment with the Company is terminated under the specific circumstances
described below and providing he timely executes a release in the form attached
and does not revoke such acceptance.

1. Key Definitions.

As used herein, the following terms shall have the following respective
meanings:

1.1 “Change in Control” means an event or occurrence set forth in any one or
more of subsections (a) through (c) below:

(a) the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership of any capital stock
of the Company if,

 

1



--------------------------------------------------------------------------------

after such acquisition, such Person beneficially owns (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) 50% or more of either (x) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (y) the combined voting power of the then-outstanding
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (a), the following acquisitions shall not
constitute a Change in Control: (i) any acquisition directly from the Company,
or (ii) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company; or

(b) the Continuing Directors (as defined below) no longer constituting a
majority of the Board (or, if applicable, the Board of Directors of a successor
corporation to the Company), where the term “Continuing Director” means at any
date a member of the Board (i) who was a member of the Board on the date of the
execution of this Agreement or (ii) who was nominated or elected subsequent to
such date by at least a majority of the directors who were Continuing Directors
at the time of such nomination or election or whose election to the Board was
recommended or endorsed by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election; provided,
however, that there shall be excluded from this clause (ii) any individual whose
initial assumption of office occurred as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents, by or on behalf of a
person other than the Board; or

(c) the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Company or a sale or
other disposition of all or substantially all of the assets of the Company in
one or a series of related transactions (a “Business Combination”), other than a
Business Combination in which all or substantially all of the individuals and
entities who were the beneficial owners of the Outstanding Company Common Stock
and Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, immediately following such
Business Combination, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring corporation in such Business Combination (which shall include,
without limitation, a corporation which as a result of such transaction owns the
Company or substantially all of the Company’s assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, respectively.

1.2 “Change in Control Date” means the first date during the Term (as defined in
Section 2) on which a Change in Control occurs.

1.3 “Cause” means:

(a) the Executive’s failure to perform his reasonable assigned duties to the
standards reasonably required by the Company (other than any such failure
resulting from

 

2



--------------------------------------------------------------------------------

incapacity due to physical or mental illness), which failure is not cured within
30 days after a written notice is received by the Executive from the Company
describing in reasonable detail the manner in which the Board of Directors
believes the Executive has not performed the Executive’s duties to the standards
reasonably required by the Company; or

(b) the Executive’s willful engagement in illegal conduct or gross misconduct
that is materially injurious to the Company. For purposes of this
Section 1.3(b), no act or failure to act by the Executive shall be considered
“willful” unless it is done intentionally and without reasonable belief that the
Executive’s action was in the best interests of the Company.

1.4 “Good Reason” means the occurrence, without the Executive’s written consent,
of any of the following events or circumstances:

(a) a material diminution in the Executive’s base compensation; or

(b) a material diminution in the Executive’s authority, duties, or
responsibilities; or

(c) a material change in the geographic location at which the Executive must
perform his duties; or

(d) any other action or inaction of the Company which constitutes a material
breach by the Company of this Agreement.

Any termination by the Executive for Good Reason shall be communicated by means
of a written notice delivered by the Executive to the Company within 90 days of
the initial existence of the occurrence or condition on which the Executive
bases his claim for Good Reason. If the condition is capable of being corrected,
the Company shall have 30 days during which it may remedy the condition (the
“Cure Period”). Notwithstanding the occurrence of any such event or
circumstance, such occurrence shall not be deemed to constitute Good Reason if
such event or circumstance has been fully corrected within the Cure Period and
the Executive has been reasonably compensated for any losses or damages
resulting therefrom. If the condition is not corrected, the Executive must leave
employment within one (1) year after the Company fails to cure the condition
giving rise to the Executive’s claim for Good Reason during the Cure Period.

1.5 “Disability” means the Executive’s absence from the full-time performance of
the Executive’s duties with the Company for 180 consecutive calendar days as a
result of incapacity due to mental or physical illness which is determined to be
total and permanent by a physician selected by the Company or its insurers and
acceptable to the Executive or the Executive’s legal representative.

1.6 “Severance Period” shall mean the period of 18 months immediately following
the Date of Termination (as defined in Section 3.2(a) below).

1.7 “Benefit Plans” shall refer to benefits under any of the Company’s group
health insurance plans.

 

3



--------------------------------------------------------------------------------

2. Term of Agreement. This Agreement, and all rights and obligations of the
parties hereunder, shall take effect upon the Effective Date and shall expire
upon the first to occur of (a) the expiration of the Term (as defined below) if
neither a termination of employment covered by Section 4.1(a) below nor a Change
in Control occurred during the Term, or (b) the fulfillment by the Company of
all of its obligations under Section 4 following a termination of the
Executive’s employment with the Company. “Term” shall mean the period commencing
as of the Effective Date and continuing in effect through March 31, 2014;
provided, however, that commencing on April 1, 2014 and each April 1 thereafter
(each hereinafter referred to as a “Renewal Date”), the Term shall be
automatically extended for one additional year so as to terminate one year from
such Renewal Date, unless at least 90 days prior to such Renewal Date, the
Company shall have given the Executive written notice that the Term will not be
extended. Delivery by the Company of notice of its intention not to renew this
Agreement so long as Executive is willing and able to execute a new contract
providing terms and conditions substantially similar to those in this Agreement
and to continue providing services to the Company shall be treated the same as a
termination without Cause for purposes of this Agreement, and shall cause
Executive to be eligible for the payments and benefits set forth in
Section 4.1(a) or Section 4.2(a) or (b), as applicable, subject to Executive’s
meeting the requirements to receive such payments and benefits in accordance
with the terms of Section 4.1(a) or Section 4.2(a) or (b), as applicable.

3. Employment Status; Termination Following Change in Control.

3.1 Not an Employment Contract. The Executive acknowledges that this Agreement
does not constitute a contract of employment or impose on the Company any
obligation to retain the Executive as an employee and that this Agreement does
not prevent the Company or the Executive from terminating his employment at any
time, before or after a Change in Control.

3.2 Termination of Employment.

(a) Any termination of the Executive’s employment by the Company at any time
during the Term or at any time after the Change in Control Date, or by the
Executive within 12 months following the Change in Control Date (other than due
to the death of the Executive) shall be communicated by a written notice to the
other party hereto (the “Notice of Termination”), given in accordance with
Section 6.2. Any Notice of Termination shall: (i) indicate (in the case of a
termination by the Company) whether such termination is for Cause and (in the
case of a termination by the Executive within 12 months following the Change in
Control Date) whether such termination is for Good Reason, (ii) to the extent
applicable, set forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment for Cause or
for Good Reason and (iii) specify the Date of Termination (as defined below).
The effective date of an employment termination (the “Date of Termination”)
shall be the close of business on the date specified in the Notice of
Termination (which date may not be less than 15 days or more than 120 days after
the date of delivery of such Notice of Termination), in the case of a
termination other than one due to the Executive’s death, or the date of the
Executive’s death, as the case may be.

 

4



--------------------------------------------------------------------------------

(b) The failure by the Executive or the Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Good
Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting any such fact or circumstance in enforcing the Executive’s or the
Company’s rights hereunder.

(c) Any Notice of Termination for Cause given by the Company must be given
within 90 days of the occurrence of the event(s) or circumstance(s) that
constitute(s) Cause.

(d) Any Notice of Termination for Good Reason given by the Executive must be
given within 90 days of the occurrence of the event(s) or circumstance(s) that
constitute(s) Good Reason.

4. Benefits to Executive.

4.1 Termination Prior to Change in Control Date.

(a) Termination Without Cause. If, prior to a Change in Control Date (including
a situation in which a Change in Control Date never occurs), the Company
terminates the Executive’s employment other than for Cause, Disability or death
and subject in all respects to the Executive’s continued compliance with his
obligations under this Agreement, including but not limited to the
post-employment obligations set forth in Section 5 of this Agreement and the
Executive being legally bound by a release of claims in the form attached hereto
as Exhibit A, or such other form as may be agreed to by the Company and the
Executive (the “Release”) , then the Executive shall be entitled to the
following benefits, the distribution of which shall be subject to the provisions
of Sections 4.4 and 4.7:

(i) the Company shall pay to the Executive, (1) in a lump sum in cash on the
Date of Termination, the sum of the following amounts: (x) the Executive’s base
salary through the Date of Termination, and (y) any accrued vacation pay, in
each case to the extent not previously paid, and (2) any compensation previously
deferred by the Executive (together with any accrued interest or earnings
thereon) in accordance with the terms of the plan pursuant to which they were
deferred (the sum of the amounts described in clauses (1) and (2) shall be
hereinafter referred to as the “Accrued Obligations”);

(ii) during the Severance Period, the Company shall continue to pay to the
Executive, in accordance with the Company’s regular payroll practices, the
bi-weekly base salary amount at a rate equivalent to the Executive’s highest
annual base salary during the two-year period prior to the Date of Termination
with such payments to commence after the Release is binding on the Executive;
and

(iii) provided the Executive is eligible for and timely elects COBRA
continuation coverage, during the Severance Period, the Company shall provide
continued coverage to the Executive and the Executive’s family under the
applicable Benefit Plans of the Company for those benefits which would have been
provided to them if the Executive’s employment had not been terminated, in
accordance with the applicable Benefit Plans in effect on the Date of
Termination (to the extent such benefits can be provided to non-employees, or to
the extent such health insurance benefits cannot be provided to non-employees,
then the cash equivalent thereof, based on the cost thereof to the Company,
which cash amount

 

5



--------------------------------------------------------------------------------

shall be paid proportionately over the Severance Period, monthly in advance);
provided, however: (1) that if the Executive becomes reemployed with another
employer and is eligible to receive a particular type of benefits (e.g., health
insurance benefits) from such employer on terms at least as favorable to the
Executive and his family as those being provided by the Company, then the
Company shall no longer be required to provide those particular benefits to the
Executive and his family; and (2) to the extent that such payments are taxable
to the Executive and/or extend beyond the COBRA continuation period for which
Executive is eligible and has elected coverage (for the avoidance of doubt
Executive shall not be entitled to benefits under this Section 4.2(a)(iii) if
the Executive is not eligible for or does not elect COBRA continuation
coverage), then such payments shall be made monthly in advance. Notwithstanding
the foregoing, the Company reserves the right to restructure the foregoing
continued coverage arrangement in any manner necessary or appropriate to avoid
penalties or negative tax consequences to the Company or the Executive, as
determined by the Company in its sole and absolute discretion.

(b) Other Terminations. If, prior to the Change in Control Date, the Executive’s
employment with the Company is terminated other than under the circumstances
described in Section 4.1(a), then the Company shall (i) pay the Executive (or
his estate, if applicable), the Accrued Obligations and (ii) to the extent not
previously paid or provided, timely pay or provide to the Executive any other
amounts or benefits required to be paid or provided or which the Executive is
eligible to receive following the Executive’s termination of employment under
any plan, program, policy, practice, contract or agreement of the Company and
its subsidiaries (such other amounts and benefits shall be hereinafter referred
to as the “Other Benefits”), the distribution of which shall be subject to the
provisions of Section 4.7.

4.2 Termination Following Change in Control Date.

(a) Termination within 12 Months Following Change in Control Date. If the
Company terminates the Executive’s employment other than for Cause, Disability
or death within 12 months following the Change in Control Date, or if the
Executive terminates his employment for Good Reason within 12 months following
the Change in Control Date and subject in all respects to the Executive’s
continued compliance with his obligations under this Agreement, including but
not limited to the post-employment obligations set forth in Section 5 and the
Release , then the Executive shall be entitled to the following benefits, the
distribution of which shall be subject to the provisions of Sections 4.4 and
4.7:

(i) the Company shall pay to the Executive (A) the Accrued Obligations and
(B) the product of (x) the annual target bonus payable to the Executive for the
fiscal year in which the Date of Termination occurs and (y) a fraction, the
numerator of which is the number of days in the then-current fiscal year through
the Date of Termination, and the denominator of which is 365, less any portion
of such bonus previously paid to the Executive;

(ii) during the Severance Period, the Company shall continue to pay to the
Executive, in accordance with the Company’s regular payroll practices, the
bi-weekly base salary amount at a rate equivalent to the Executive’s highest
annual base salary during the two-year period prior to the Date of Termination
with such payments to commence after the Release is binding on the Executive;
and

 

6



--------------------------------------------------------------------------------

(iii) provided the Executive is eligible for and timely elects COBRA
continuation coverage under the applicable Benefit Plans of the Company, during
the Severance Period, the Company shall provide continued coverage to the
Executive and the Executive’s family under the applicable Benefit Plans of the
Company for those benefits which would have been provided to them if the
Executive’s employment had not been terminated, in accordance with the
applicable Benefit Plans in effect on the Date of Termination (to the extent
such benefits can be provided to non-employees, or to the extent such health
benefits cannot be provided to non-employees, then the cash equivalent thereof,
based on the cost thereof to the Company, which cash amount shall be paid
proportionately over the Severance Period, monthly in advance); provided,
however: (1) that if the Executive becomes reemployed with another employer and
is eligible to receive a particular type of benefits (e.g., health insurance
benefits) from such employer on terms at least as favorable to the Executive and
his family as those being provided by the Company, then the Company shall no
longer be required to provide those particular benefits to the Executive and his
family; and (2) to the extent that such payments are taxable to the Executive
and/or extend beyond the COBRA continuation period for which Executive is
eligible and has elected coverage (for the avoidance of doubt Executive shall
not be entitled to benefits under this Section 4.2(a)(iii) if the Executive is
not eligible for or does not elect COBRA continuation coverage), then such
payments shall be made monthly in advance. Notwithstanding the foregoing, the
Company reserves the right to restructure the foregoing continued coverage
arrangement in any manner necessary or appropriate to avoid penalties or
negative tax consequences to the Company or the Executive, as determined by the
Company in its sole and absolute discretion.

(b) Termination More Than 12 Months Following Change in Control Date. If the
Company terminates the Executive’s employment other than for Cause, Disability
or death more than 12 months following the Change in Control Date and subject in
all respects to the Executive’s continued compliance with his obligations under
this Agreement, including but not limited to the post-employment obligations set
forth in Section 5 and the Release, then the Executive shall be entitled to the
following benefits, the distribution of which shall be subject to the provisions
of Sections 4.4 and 4.7:

(i) the Company shall pay to the Executive the Accrued Obligations;

(ii) during the Severance Period, the Company shall continue to pay to the
Executive, in accordance with the Company’s regular payroll practices, the
Executive’s highest annual base salary during the two-year period prior to the
Date of Termination; and

(iii) provided the Executive is eligible for and timely elects COBRA
continuation coverage under the applicable Benefit Plans of the Company, during
the Severance Period, the Company shall provide continued coverage to the
Executive and the Executive’s family under the applicable Benefit Plans of the
Company for those benefits which would have been provided to them if the
Executive’s employment had not been terminated, in accordance with the
applicable Benefit Plans in effect on the Date of Termination (to the extent
such health benefits can be provided to non-employees, or to the extent such
benefits cannot be provided to non-employees, then the cash equivalent thereof,
based on the cost thereof to the

 

7



--------------------------------------------------------------------------------

Company, which cash amount shall be paid proportionately over the Severance
Period, monthly in advance); provided, however: (1) that if the Executive
becomes reemployed with another employer and is eligible to receive a particular
type of benefits (e.g., health insurance benefits) from such employer on terms
at least as favorable to the Executive and his family as those being provided by
the Company, then the Company shall no longer be required to provide those
particular benefits to the Executive and his family; and (2) to the extent that
such payments are taxable to the Executive and/or extend beyond the COBRA
continuation period for which Executive is eligible and has elected coverage
(for the avoidance of doubt Executive shall not be entitled to benefits under
this Section 4.2(b)(iii) if the Executive is not eligible for or does not elect
COBRA continuation coverage), then such payments shall be made monthly in
advance. Notwithstanding the foregoing, the Company reserves the right to
restructure the foregoing continued coverage arrangement in any manner necessary
or appropriate to avoid penalties or negative tax consequences to the Company or
the Executive, as determined by the Company in its sole and absolute discretion.

(c) Other Terminations. If, following the Change in Control Date, the
Executive’s employment with the Company is terminated other than under the
circumstances described in Section 4.2(a) or Section 4.2(b), then the Company
shall (i) pay the Executive (or his estate, if applicable) the Accrued
Obligations and (ii) to the extent not previously paid or provided, timely pay
or provide to the Executive the Other Benefits, the distribution of which shall
be subject to the provisions of Section 4.7.

(d) Expenses. Subject to Section 4.7, the Company agrees to reimburse the
Executive for all legal and other fees and expenses that the Executive
reasonably incurs as a result of any claim or dispute regarding the benefits due
to the Executive pursuant to this Section 4.2 if the Executive prevails in such
claim or dispute.

4.3 Section 280G Provisions.

(a) Notwithstanding any other provision of this Agreement, in the event that the
Company undergoes a Change in Ownership or Control (as defined below), the
Company shall not be obligated to provide to the Executive a portion of any
Contingent Compensation Payments (as defined below) that the Executive would
otherwise be entitled to receive to the extent necessary to eliminate Excess
Parachute Payments (as defined below) for the Executive, except as set forth in
Section 4.3(b). For purposes of this Section 4.3, the Contingent Compensation
Payments so eliminated shall be referred to as the “Eliminated Payments” and the
aggregate amount (determined in accordance with Treasury Regulation
Section 1.280G-1, Q/A-30 or any successor provision) of the Contingent
Compensation Payments so eliminated shall be referred to as the “Eliminated
Amount.”

(b) Notwithstanding the provisions of Section 4.3(a), no such reduction in
Contingent Compensation Payments shall be made if (i) the Eliminated Amount
(computed without regard to this sentence) exceeds (ii) 110% of the aggregate
present value (determined in accordance with Treasury Regulation
Section 1.280G-1, Q/A-31, Q/A-32, Q/A-33 or any successor provisions) of the
amount of any additional taxes that would be incurred by the Executive if the
Eliminated Payments (determined without regard to this sentence) were paid to
him (including, state and federal income taxes on the Eliminated Payments, the
excise tax

 

8



--------------------------------------------------------------------------------

imposed by Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”, which term shall include applicable Treasury Regulations), payable with
respect to all of the Contingent Compensation Payments in excess of the
Executive’s “base amount” (as defined in Section 280G(b)(3) of the Code), and
any withholding taxes). The override of such reduction in Contingent
Compensation Payments pursuant to this Section 4.3(b) shall be referred to as a
“Section 4.3(b) Override.” For purposes of this paragraph, if any federal, state
or local income taxes would be attributable to the receipt of any Eliminated
Payment, the amount of such taxes shall be computed by multiplying the amount of
the Eliminated Payment by the maximum combined federal, state and local income
tax rate provided by law.

(c) For purposes of this Section 4.3 the following terms shall have the
following respective meanings:

(i) “Change in Ownership or Control” shall mean a change in the ownership or
effective control of the Company or in the ownership of a substantial portion of
the assets of the Company determined in accordance with Section 280G(b)(2) of
the Code.

(ii) “Contingent Compensation Payment” shall mean any payment (or benefit) in
the nature of compensation that is made or made available (under this Agreement
or otherwise) to a “disqualified individual” (as defined in Section 280G(c) of
the Code) and that is contingent (within the meaning of Section 280G(b)(2)(A)(i)
of the Code) on a Change in Ownership or Control of the Company.

(iii) “Excess Parachute Payment” shall mean a payment described in
Section 280G(b)(1) of the Code.

(d) Any payments or other benefits otherwise due to the Executive following a
Change in Ownership or Control that could reasonably be characterized (as
determined by the Company) as Contingent Compensation Payments (the “Potential
Payments”) shall not be made until the dates provided for in this
Section 4.3(d).

(i) In the event that the Company undergoes a Change in Ownership or Control,
and the Executive becomes entitled to receive Contingent Compensation Payments
relating to such Change in Ownership or Control, the Company shall (A) determine
at such time or times as may be necessary to comply with the requirements under
Section 280G of the Code whether such Contingent Compensation Payments
constitute in whole or in part Excess Parachute Payments and (B) in the event
the Company determines that such Contingent Compensation Payments constitute in
whole or in part Excess Parachute Payments, notify the Executive (within 30 days
after each such determination and with reasonable detail regarding the basis for
its determinations) of the following: (1) which Potential Payments constitute
Contingent Compensation Payments, (2) the Eliminated Amount and (3) whether the
Section 4.3(b) Override is applicable.

(ii) Within 30 days after delivery of such notice to the Executive, the
Executive shall deliver a response to the Company (the “Executive Response”)
stating either (A) that he agrees with the Company’s determination pursuant to
the preceding sentence, or (B) that he disagrees with such determination, in
which case he shall set forth (1) which Potential Payments should be
characterized as Contingent Compensation Payments, (2) the Eliminated Amount, or
(3) whether the Section 4.3(b) Override is applicable.

 

9



--------------------------------------------------------------------------------

(iii) If and to the extent that any Contingent Compensation Payments are
required to be treated as Eliminated Payments pursuant to this Section 4.3, then
the Payments shall be reduced or eliminated, as determined by the Company, in
the following order: (A) any cash payments, (B) any taxable benefits, (C) any
nontaxable benefits, and (D) any vesting of equity awards, in each case in
reverse order beginning with payments or benefits that are to be paid the
farthest in time from the date that triggers the applicability of the excise
tax, to the extent necessary to maximize the Eliminated Payments.

(iv) If the Executive fails to deliver an Executive Response on or before the
required date, the Company’s initial determinations shall be final, and the
Company shall make the Potential Payments (other than the Eliminated Payments)
to the Executive within 10 business days following the due date for delivery to
the Company of the Executive Response (except for any Potential Payments which
are not due to be made until after such date, which Potential Payments shall be
made on the date on which they are due).

(v) If the Executive states in the Executive Response that he agrees with the
Company’s determinations, the Company’s initial determinations shall be final,
the Contingent Compensation Payments that shall be treated as Eliminated
Payments shall be as set forth in the Executive Response, and the Company shall
make the Potential Payments (other than the Eliminated Payments) to the
Executive within 10 business days following delivery to the Company of the
Executive Response (except for any Potential Payments which are not due to be
made until after such date, which Potential Payments shall be made on the date
on which they are due).

(vi) If the Executive states in the Executive Response that he disagrees with
the Company’s determinations, then, for a period of 60 days following delivery
of the Executive Response, the Executive and the Company shall use good faith
efforts to resolve such dispute. If such dispute is not resolved within such
60-day period, such dispute shall be settled exclusively by arbitration in
Boston, Massachusetts, in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrator’s award in
any court having jurisdiction. The Company shall, within 10 business days
following delivery to the Company of the Executive Response, make to the
Executive those Potential Payments as to which there is no dispute between the
Company and the Executive regarding whether they should be made (except for any
such Potential Payments which are not due to be made until after such date,
which Potential Payments shall be made on the date on which they are due). The
balance of the Potential Payments (other than Eliminated Payments) shall be made
within 10 business days following the resolution of such dispute.

(vii) Subject to the limitations contained in Sections 4.3(a) and (b) hereof,
the amount of any payments to be made to the Executive following the resolution
of such dispute shall be increased by amount of the accrued interest thereon
computed at the prime rate announced from time to time by Bank of America,
compounded monthly from the date that such payments originally were due.

 

10



--------------------------------------------------------------------------------

(viii) In the event the Company is required to perform a redetermination in
accordance with Treas. Reg. 1.280G-1 Q/A-33(b) with respect to any Contingent
Compensation Payments, this Section 4.3(d) shall apply with respect to such
redetermination and the parties shall make such adjustments as may be necessary
as a result of such redetermination including, if appropriate, the payment by
the Company of Contingent Compensation Payments previously treated as Eliminated
Payments if the Section 4.3(b) Override applies as a result of such
redetermination.

(e) The provisions of this Section 4.3 are intended to apply to any and all
payments or benefits available to the Executive under this Agreement or any
other agreement or plan of the Company under which the Executive receives
Contingent Compensation Payments.

4.4 Release. The obligation of the Company to make the payments and provide the
benefits to the Executive under Section 4.1(a), Section 4.2(a) or Section 4.2(b)
is conditioned upon the Executive signing the Release, within 21 or 45 calendar
days in accordance with applicable law (the “Release Period”) following the Date
of Termination and upon the Executive, if applicable, not revoking the Release
in a timely manner thereafter. If the Executive’s termination is part of a
reduction in force, in addition to a Release in the form attached he will
receive an attachment describing (i) any class or unit or group of individuals
covered by a separate benefit program even though the Executive shall only be
entitled to benefits pursuant to this Agreement; (ii) the eligibility factors
for the program; (iii) the applicable time limits regarding the program; and
(iv) the job title and ages of all individuals eligible or selected for the
program, and the ages of all individuals in the same job classification or
organizational unit who are not eligible or who were not selected. Provided that
the Release has become binding, the payments to the Executive under
Section 4.1(a), Section 4.2(a) or Section 4.2(b) shall be payable or shall
commence within 60 days following the Date of Termination. Notwithstanding the
foregoing, the provisions of benefits under Section 4.1(a)(iii),
Section 4.2(a)(iii) or Section 4.2(b)(iii) shall continue during the Release
Period and any applicable revocation period. Notwithstanding any provision of
this Agreement to the contrary, in no event shall the timing of Executive’s
execution of the Release, directly or indirectly, result in Executive
designating the calendar year of payment, and if a payment that is subject to
execution of the Release could be made in more than one taxable year, payment
shall be made in the later taxable year.

4.5 Exclusive Severance Benefits. The making of the payments and the provision
of the benefits by the Company to the Executive under Section 4.1(a),
Section 4.2(a) or Section 4.2(b) shall constitute the entire obligation of the
Company to the Executive as a result of the termination of his employment under
the circumstances set forth in such Sections, and the Executive shall not be
entitled to additional payments or benefits under any other plan, program,
policy, practice, contract or agreement of the Company or its subsidiaries.

4.6 Mitigation. The Executive shall not be required to mitigate the amount of
any payment or benefits provided for in Section 4.1(a), Section 4.2(a) or
Section 4.2(b) by seeking other employment or otherwise. Further, except as
provided in Section 4.1(a)(iii), Section 4.2(a)(iii) or Section 4.2(b)(iii), the
amount of any payment or benefits provided for in Section 4.1(a), Section 4.2(a)
or Section 4.2(b) shall not be reduced by any compensation earned or benefits
received by the Executive as a result of employment by another employer.

 

11



--------------------------------------------------------------------------------

4.7 Section 409A. Subject to this Section 4.7, any severance payments or
benefits under this Agreement shall begin only upon the date of the Executive’s
“separation from service” (as determined below), which occurs on or after the
date of the Executive’s termination. The following rules shall apply with
respect to distribution of the payments and benefits, if any, to be provided to
the Executive under Sections 4.1 or 4.2, as applicable:

(a) It is intended that each installment of the payments and benefits provided
under Sections 4.1 and 4.2 shall be treated as a separate “payment” for purposes
of Section 409A of the U.S. Internal Revenue Code of 1986, as amended, and the
guidance issued thereunder (“Section 409A”). Neither the Company nor the
Executive shall have the right to accelerate or defer the delivery of any such
payments or benefits except to the extent specifically permitted or required by
Section 409A;

(b) If, as of the date of the “separation from service” of the Executive from
the Company (within the meaning of Section 4.7(d) below), the Executive is not a
“specified employee” (within the meaning of Section 409A), then each installment
of the payments and benefits shall be made on the dates and terms set forth in
Sections 4.1 or 4.2, as applicable; and

(c) If, as of the date of the separation from service of the Executive from the
Company, the Executive is a specified employee, then:

(i) Each installment of the payments and benefits due under Sections 4.1 or 4.2
that, in accordance with the dates and terms set forth herein, will in all
circumstances, regardless of when the separation from service occurs, be paid
within the short-term deferral period (as defined under Section 409A) shall be
treated as a short-term deferral within the meaning of Treasury Regulation
Section 1.409A-1(b)(4) to the maximum extent permissible under Section 409A; and

(ii) Each installment of the payments and benefits due under Sections 4.1 or 4.2
that is not described in Section 4.7(c)(i), above, and that would, absent this
subsection, be paid within the six-month period following the separation from
service of the Executive from the Company shall not be paid until the date that
is six months and one day after such separation from service (or, if earlier,
the Executive’s death), with any such installments that are required to be
delayed being accumulated during the six-month period and paid in a lump sum on
the date that is six months and one day following the Executive’s separation
from service and any subsequent installments, if any, being paid in accordance
with the dates and terms set forth herein; provided, however, that the preceding
provisions of this sentence shall not apply to any installment of payments and
benefits if and to the maximum extent that that such installment is deemed to be
paid under a separation pay plan that does not provide for a deferral of
compensation by reason of the application of Treasury
Regulation 1.409A-1(b)(9)(iii) (relating to separation pay upon an involuntary
separation from service). Any installments that qualify for the exception under
Treasury Regulation Section 1.409A-1(b)(9)(iii) must be paid no later than the
last day of the Executive’s second taxable year following his taxable year in
which the separation from service occurs.

 

12



--------------------------------------------------------------------------------

(d) The determination of whether and when a separation from service from the
Company has occurred shall be made and in a manner consistent with and based on
the presumptions set forth in, Treasury Regulation Section 1.409A-1(h). Solely
for purposes of this Section 4.7(d), “Company” shall include all persons with
whom the Company would be considered a single employer as determined under
Treasury Regulation Section 1.409A-1(h)(3).

(e) All reimbursements and in-kind benefits provided under the Agreement shall
be made or provided in accordance with the requirements of Section 409A to the
extent that such reimbursements or in-kind benefits are subject to Section 409A,
including, where applicable, the requirement that (i) any reimbursement is for
expenses incurred during the Executive’s lifetime (or during a shorter period of
time specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred and (iv) the right to reimbursement is
not subject to set off or liquidation or exchange for any other benefit.

(f) The Company makes no representation or warranty and shall have no liability
to the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A and do
not satisfy an exemption from, or the conditions of, Section 409A.

5. Additional Post-Employment Obligations. In consideration of the making of the
payments and the provision of the benefits by the Company to the Executive under
Section 4.1(a), Section 4.2(a) or Section 4.2(b), the Executive agrees to abide
by the following post-employment obligations.

5.1 Noncompetition. For the period commencing on the Date of Termination and
ending twelve (12) months from the Date of Termination (the “Restricted
Period”), and subject to the limitations set forth in this Section 5, the
Executive agrees that he shall not, directly or indirectly, either individually
or as an employee, agent, partner, shareholder, owner, trustee, beneficiary,
co-venturer, distributor, consultant or in any other capacity or through any
affiliate, family member or otherwise, anywhere in the United States of America,
China or Austria, participate in, provide assistance to, or have a financial or
other interest in any Competing Enterprise (defined in Section 5.3 below). The
ownership of less than a one percent (1%) interest in a Competing Enterprise
whose shares are traded on a recognized stock exchange or traded on the
over-the-counter market shall not be deemed to constitute a financial interest
by the Executive in a Competing Enterprise. Notwithstanding the foregoing, the
Executive may be employed by a Competing Enterprise provided that the
Executive’s employment is limited solely to work in connection with
Superconductor-Based Products (defined in Section 5.3 below) which utilize (or
are planned to utilize) the Company’s HTS tapes.

 

13



--------------------------------------------------------------------------------

5.2 Non-solicitation. (a) The Executive agrees that during the Restricted Period
he will not:

(a) contact for the purpose of soliciting, solicit or service any customers or
prospective customer of the Company that were solicited or served on behalf of
the Company during the Executives employment (hereafter “Active Customers”);

(b) directly or indirectly request or advise Active Customers or suppliers,
vendors or other business contacts of the Company who currently have, or have
had, business relationships with the Company during the Executives employment,
to withdraw, curtail or cancel any of their business or relations with the
Company; and

(c) directly or indirectly solicit or hire, or attempt to solicit, or hire any
person who is, or within the six (6) month period immediately preceding the date
of any such solicitation or hiring, was an employee or contractor of the
Company.

5.3 The following terms shall have the following respective meanings

a. “Competing Enterprise” shall mean any business or organization engaged,
directly or indirectly, in the design, development, ownership, manufacture,
sourcing, licensing, sale, operation or provision of power electronics or
Superconductor-Based Products or Superconductor-Based Services, including, but
not limited to, any actual or planned business or activity as conducted or
planned to be conducted during the term of the Executive’s employment with the
Company.

b. “Superconductor-Based Products” mean products which themselves are high
temperature superconductor (“HTS”) tapes or contain HTS tapes (e.g. HTS cables,
HTS motors/generators), and exclude subsystems such as refrigeration systems
which do not themselves contain HTS tapes.

c. “Superconductor-Based Services” mean services directly related to
Superconductor-Based Products.

5.4 The Executive agrees that any breach of the terms of this Section 5 would
result in irreparable injury and damage the Company for which the Company would
have no adequate remedy at law. The Executive therefore also agrees that in the
event of any such breach or any threat of breach, in addition to any other
remedies available at law or in equity, the Company shall be entitled to seek
immediate injunctive relief, without having to post a bond or other security,
and to recover all costs and expenses incurred by the Company, including
reasonable attorneys’ fees and costs, in the event that the Company prevails in
connection with such action. The terms of this Section 5 shall not prevent the
Company from pursuing any other available remedies for any breach or threatened
breach hereof, including but not limited to, the recovery of damages from the
Executive. The Executive further agrees that the covenants set forth in this
Section 5 are reasonable and valid, and the Executive waives all defenses to the
strict enforcement thereof

6. Consent to Jurisdiction. The Executive irrevocably and unconditionally
(i) agrees that any legal proceeding arising out of or in connection with this
Agreement or the Release shall be brought in the United States District Court
for the District of Massachusetts, or if such court does not have jurisdiction
or will not accept jurisdiction, in any court of general jurisdiction in Boston,
Massachusetts (ii) consents to the non-exclusive jurisdiction of such court in
any such proceeding, (iii) waives any objection to the laying of venue of any
such proceeding in any such court. The Executive also irrevocably and
unconditionally consents to the service of any process, pleadings, notices or
other papers in connection with any such proceeding.

 

14



--------------------------------------------------------------------------------

7. WAIVER OF JURY TRIAL.

7.1 WAIVER. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY
ARISE UNDER THIS AGREEMENTOR THE RELEASE, IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES, AND THEREFORE EACH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT THAT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THIS AGREEMENT, THE RELEASE OR THE EMPLOYMENT RELATIONSHIP CONTEMPLATED HEREBY.

7.2 CERTIFICATION. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, (B) SUCH PARTY UNDERSTANDS AND HAS CONSIDERED
THE IMPLICATIONS OF SUCH WAIVER, (C) SUCH PARTY MAKES SUCH WAIVER VOLUNTARILY
AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVER AND CERTIFICATIONS IN THIS SUBSECTION 7.2.

8. Miscellaneous.

8.1 Successors. This Agreement shall be binding upon the Company and its
successors and assigns. This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive should die while any amount would still be payable to the Executive or
his family hereunder if the Executive had continued to live, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to the executors, personal representatives or administrators of
the Executive’s estate.

8.2 Notice. All notices, instructions and other communications given hereunder
or in connection herewith shall be in writing. Any such notice, instruction or
communication shall be sent either (i) by registered or certified mail, return
receipt requested, postage prepaid, or (ii) prepaid via a reputable nationwide
overnight courier service, in each case addressed to the Company, at 64 Jackson
Road, Devens, Massachusetts 01434, and to the Executive at the Executive’s
address indicated on the signature page of this Agreement (or to such other
address as either the Company or the Executive may have furnished to the other
in writing in accordance herewith). Any such notice, instruction or
communication shall be deemed to have been delivered five business days after it
is sent by registered or certified mail, return receipt requested, postage
prepaid, or one business day after it is sent via a reputable nationwide
overnight courier service. Either party may give any notice, instruction or
other communication hereunder using any other means, but no such notice,
instruction or other communication shall be deemed to have been duly delivered
unless and until it actually is received by the party for whom it is intended.

 

15



--------------------------------------------------------------------------------

8.3 Employment by Subsidiary. For purposes of this Agreement, the Executive’s
employment with the Company shall not be deemed to have terminated solely as a
result of the Executive continuing to be employed by a wholly-owned subsidiary
of the Company.

8.4 Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

8.5 Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the internal laws of the Commonwealth of
Massachusetts, without regard to conflicts of law principles.

8.6 Waivers. No waiver by the Executive at any time of any breach of, or
compliance with, any provision of this Agreement to be performed by the Company
shall be deemed a waiver of that or any other provision at any subsequent time.

8.7 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original but both of which together shall constitute
one and the same instrument.

8.8 Tax Withholding. Any payments provided for hereunder shall be paid net of
any applicable tax withholding required under federal, state or local law.

8.9 Entire Agreement. This Agreement, together with the Release, set forth the
entire agreement of the parties hereto in respect of the subject matter
contained herein and supersedes all prior agreements, promises, covenants,
arrangements, communications, representations or warranties, whether oral or
written, by any officer, employee or representative of any party hereto in
respect of the subject matter contained herein. Without limiting the generality
of the preceding sentence, this Agreement shall replace and supersede in its
entirety the Prior Agreement, which shall have no further force or effect.
Notwithstanding the foregoing, the provisions of any stock option or other
equity agreements between the Company and the Executive (including any terms
thereof relating to acceleration of vesting) shall not be superseded by or
modified by the terms of this Agreement.

8.10 Amendments. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Executive.

8.11 Executive’s Acknowledgements. The Executive acknowledges that he: (a) has
read this Agreement; (b) has been represented in the preparation, negotiation,
and execution of this Agreement by legal counsel of the Executive’s own choice
or has voluntarily declined to seek such counsel; (c) understands the terms and
consequences of this Agreement; and (d) understands that the law firm of Morgan
Lewis & Bockius LLP is acting as counsel to the Company in connection with the
transactions contemplated by this Agreement, and is not acting as counsel for
the Executive.

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Executive Severance Agreement as of the day and year first set forth above.

 

AMERICAN SUPERCONDUCTOR CORPORATION Signature:   /s/ Daniel P. McGahn
Print name:       Daniel P. McGahn Title:         Chief Executive Officer

 

EXECUTIVE Signature:   /s/ James F. Maguire Print name:         James F. Maguire
Address:    

c/o American Superconductor Corporation

64 Jackson Road

Devens, MA 01434-4020

 

 

 

 

 

17



--------------------------------------------------------------------------------

Exhibit A

RELEASE

In consideration of the payment to me of the severance benefits pursuant to
Section 4.1(a), 4.2(a) or 4.2(b) of my Amended and Restated Executive Severance
Agreement with American Superconductor Corporation (the “Company”) dated
September 20, 2013 (the “Agreement”) and subject to the requirements of
Section 4.7 of the Agreement, I hereby acknowledge and agree as follows:

1. The Company has advised that I have twenty-one (21) days/forty-five (45) days
to consider this Release and whether to sign it. I have been advised and agree
that any changes to this Release, whether material or immaterial, do not restart
the running of my consideration period. The Company has advised me that I may
revoke my acceptance within seven (7) days of signing. Delivery by ordinary mail
will effectively revoke my assent to this Release if it is postmarked no later
than seven days after I sign this Release. If this Release is in connection with
a group layoff, I have been provided a description of (i) any class, unit or
group of individuals covered by a separation program, although my severance is
governed by the Agreement; (ii) the eligibility factors for the program;
(iii) the applicable time limits regarding the program; and (iv) the job title
and ages of all individuals eligible or selected for the program, and the ages
of all individuals in the same job classification who were not eligible or who
were not selected for the program.

2. In consideration of the actions and payments described in the Agreement,
which I would not otherwise be entitled to receive, I, on behalf of myself and
my representatives, agents, estate, heirs, successors and assigns, hereby
irrevocably and unconditionally release, remise and discharge the Company, its
officers, directors, stockholders, affiliates (within the meaning of the
Securities Act of 1933), plan administrators, insurers, fiduciaries, attorneys,
agents and employees, and their respective predecessors, successors and assigns
(collectively, the “Company Releasees”), from any and all actions or causes of
action, suits, claims, complaints, liabilities, contracts, torts, debts,
damages, controversies, rights and demands, and expenses (including attorneys’
fees and costs), whether existing or contingent, known or unknown, of every kind
and nature that I now have or ever had against any or all of the Company
Releases, from the beginning of time until the date of execution of this
Release, including but not limited to all claims arising out of my employment,
or the termination of my employment, with the Company, including, but not
limited to, all employment discrimination claims under the Age Discrimination in
Employment Act, 29 U.S.C. §621 et seq., Title VII of the Civil Rights Act of
1964, 42 U.S.C. § 2000e et seq., the Americans With Disabilities Act of 1990, 42
U.S.C. § 12101 et seq., the Genetic Nondiscrimination Act of 2008, 42 U.S.C. §
2000ff et seq., the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq., the
Worker Adjustment and Retraining Notification Act (“WARN”), 29 U.S.C. § 2101 et
seq., the Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq., Executive Order
11246, Executive Order 11141, the Massachusetts Fair Employment Practices Act,
M.G.L. c.151B, § 1 et seq., the Massachusetts Civil Rights Act, M.G.L. c.12, §§
11H and 11I, the Massachusetts Equal Rights Act, M.G.L. c.93, § 102 and M.G.L.
c.214, § 1C, the Massachusetts Labor and Industries Act, M.G.L. c.149, § 1 et
seq., and the Massachusetts Privacy Act, M.G.L. c.214, § 1B, the Massachusetts
Maternity Leave Act, M.G.L. c.149, § 105D, and the Massachusetts Small
Necessities Leave Act, M.G.L. c.149,

 

18



--------------------------------------------------------------------------------

§105D, all as amended, and all claims arising out of the Fair Credit Reporting
Act, 15 U.S.C. § 1681 et seq. and the Employee Retirement Income Security Act of
1974 (“ERISA”), 29 U.S.C. § 1001 et seq., all as amended; and all claims to any
non-vested ownership interest in the Company, contractual or otherwise,
including, but not limited to, claims to stock or stock options. Notwithstanding
the foregoing, (a) nothing in this Release prevents me from filing, cooperating
with, or participating in any proceeding before the EEOC or a state Fair
Employment Practices Agency (except that I acknowledge that I may not recover
any monetary benefits in connection with any such claim, charge or proceeding),
(b) this Release does not extend to any rights I have that arise after the date
hereof under the Agreement, (c) this Release does not extend to any rights I may
have to indemnification as an officer or director of the Company under the
provisions of the Company’s By-laws or applicable law, and (d) any claim or
right I may have under COBRA.

3. Continuing Obligations – I acknowledge and reaffirm my obligation to keep
confidential and not to disclose any and all non-public information concerning
the Company that I acquired during the course of your employment with the
Company, including, but not limited to, any non-public information concerning
the Company’s business affairs, business prospects, and financial condition. I
further acknowledge and reaffirm my obligations set forth in the Non-Disclosure
Agreement I executed for the benefit of the Company which remain in full force
and effect.

4. Non-Disparagement – I understand and agree that, as a condition for payment
to me of the severance benefits described in the Agreement, I shall not make any
false, disparaging or derogatory statements to any person or entity, including
any media outlet, regarding the Company or any of its directors, officers,
employees, agents or representatives or about the Company’s business affairs or
financial condition.

5. Violation of Law or Company Policy – I hereby agree, promise and covenant
that during my employment with the Company, to the best of my knowledge I did
not violate any federal, state or local law, statute or regulation while acting
within the scope of my employment with the Company, nor did I violate any
material policy of the Company while acting within the scope of my employment
with the Company. I acknowledge and understand that if the Company should
discover any such violation after my execution of this Release and my separation
from employment with the Company, it will be considered a material breach of the
Agreement and this Release, and all of the Company’s obligations to me under the
Agreement will become immediately null and void.

6. Continued Assistance – I agree that after the Date of Termination I will
provide all reasonable cooperation to the Company, including but not limited to,
assisting the Company in transitioning my job duties, assisting the Company in
defending against and/or prosecuting any litigation or threatened litigation,
and performing any other tasks as reasonably requested by the Company.

7. Cooperation – To the extent permitted by law, I agree to cooperate fully with
the Company in the defense or prosecution of any claims or actions which already
have been brought, are currently pending, or which may be brought in the future
against or on behalf of the Company, whether before a state or federal court,
any state or federal government agency, or a

 

19



--------------------------------------------------------------------------------

mediator or arbitrator. My full cooperation in connection with such claims or
actions shall include, but not be limited to, being available to meet with
counsel to prepare its claims or defenses, to prepare for trial or discovery or
an administrative hearing or a mediation or arbitration and to act as a witness
when requested by the Company at reasonable times designated by the Company. For
your cooperation, the Company agrees to reimburse you for reasonably necessary
and documented travel, food, and lodging expenses. I agree that I will notify
the Company promptly in the event that you are served with a subpoena or in the
event that you are asked to provide a third party with information concerning
any actual or potential complaint or claim against the Company.

8. Return of Company Property – I confirm that I have returned to the Company
all keys, files, records (and copies thereof), equipment (including, but not
limited to, computer hardware, software and printers, wireless handheld devices,
cellular phones, pagers, etc.), Company identification, and any other
Company-owned property in my possession or control and have left intact all
electronic Company documents, including but not limited to those that I
developed or helped to develop during my employment. I further confirm that I
have cancelled all accounts for my benefit, if any, in the Company’s name,
including but not limited to, credit cards, telephone charge cards, cellular
phone and/or pager accounts, and computer accounts.

9. Business Expenses and Final Compensation – I acknowledge that I have been
reimbursed by the Company for all business expenses incurred in conjunction with
the performance of my employment and that no other reimbursements are owed to
me. I further acknowledge that I have received payment in full for all services
rendered in conjunction with my employment by the Company, including payment for
all wages, bonuses, and accrued, unused vacation time, and that no other
compensation is owed to you except as provided herein.

10. Every provision of the Agreement and this Release is material. I agree that
if I violate any provision of the Agreement or this Release, all of the
Company’s obligations to me under the Agreement will immediately become null and
void. The foregoing is in addition to all other remedies available to the
Company as a result of a breach of the Agreement or this Release by me.

11. Amendment and Waiver – This Release shall be binding upon the parties and
may not be modified in any manner, except by an instrument in writing of
concurrent or subsequent date signed by duly authorized representatives of the
parties hereto. This Release is binding upon and shall inure to the benefit of
the parties and their respective agents, assigns, heirs, executors, successors
and administrators. No delay or omission by the Company in exercising any right
under this Release shall operate as a waiver of that or any other right. A
waiver or consent given by the Company on any one occasion shall be effective
only in that instance and shall not be construed as a bar to or waiver of any
right on any other occasion.

12. Validity – Should any provision of this Release be declared or be determined
by any court of competent jurisdiction to be illegal or invalid, the validity of
the remaining parts, terms or provisions shall not be affected thereby and said
illegal or invalid part, term or provision shall be deemed not to be a part of
this Release.

 

20



--------------------------------------------------------------------------------

13. This Release shall not become effective and in force until eight days after
I sign, provided I have not timely revoked my acceptance.

14. Tax Acknowledgement – In connection with the severance benefits provided to
me pursuant to the Agreement and this Release, the Company shall withhold and
remit to the tax authorities the amounts required under applicable law, and I
shall be responsible for all applicable taxes with respect to such severance
benefits under applicable law. I acknowledge that I am not relying upon the
advice or representation of the Company with respect to the tax treatment of any
of the severance benefits set forth in the Agreement or this Release.

 

Name:    

Signature:    

Date of execution:    

 

21